Nichols, J.
1. The exceptions to the order of the trial court denying the motion to strike the plaintiff’s amendment are all based on the theory that no cause of action was set forth in the original petition, and that therefore the original petition was not amendable. Held:

*376
Felton, C. J., and Quillian, J., concur.

Decided January 20, 1955.
Poole, Pearce & Hall, Win. F. Lozier, for plaintiff in error.
Calhoun & Calhoun, Walter W. Calhoun, contra.
The fact that a petition fails to set forth a complete cause of action is not necessarily a sufficient reason for refusing to allow an amendment adding matter of substance. Calhoun v. Edwards, 202 Ga. 95 (42 S. E. 2d 426).

Judgment affirmed.